Title: To Thomas Jefferson from John Orpwood, 19 December 1804
From: Orpwood, John
To: Jefferson, Thomas


                  
                      
                        To His Excellency Thomas Jefferson President of the United States 
                     
                  
                  Your petitioner John Orpwood of the County of Alexandria in the District of Columbia most respectfully begs leave to represent to your Excellency: That at the last Court for the said County of Alexandria a judgment was rendered against your petitioner on a verdict found against him for a riot; The amount of which with Costs your petitioner is informed will be Sixty two dollars Eighty one Cents—Your petitioner begs leave further to state, that his extreeme poverty, renders it impossible for him to Discharge the said amount or any part of it—and that unless your Excellency extend the benefit of a pardon to your petitioner, The Gloomy horrors of confinement will be his unavoidable fate—And Therefore your petitioner prays that his fine and the Costs attending the prosecution may be remitted, And as in Duty bound will ever pray &C—
                  
                     Jno. Orpwood 
                     
                  
                  
                     Alexandria County Sct
                     The petitioner John Orpwood came before me the subscriber one of the United States Justices for the County aforesaid and made oath that the facts stated in the foregoing petition are true
                     Given under my hand this 19th day of December 1804—
                  
                  
                     Alexr Smith 
                     
                  
                  
                     We the subscribers Justices of the peace for the County of Alexandria, being satisfied of the petitioners poverty, do respectfully recommend to the President a remission of his fine—
                  
                  
                     George Taylor 
                     
                     
                        A Faw
                     
                     Peter Wise Jr
                     
                     George Gilpin
                     
                     Jacob Hoffman
                     
                     Elisha C. Dick
                     
                     Cuthbert Powell
                     
                     Alexr Smith
                     
                  
                  
                     We the undersigned Judges beg leave respectfully to recommend to the president of the United States to remit the Petitioners Fine & Fees & also to discharge him from further Imprisonment
                  
                  
                     W Kilty 
                     
                     W. Cranch.
                     N Fitzhugh 
                     
                  
                  
                     [Order by TJ:]
                     Let a pardon issue
                  
                  
                     Th: Jefferson 
                     
                     Dec. 27. 04.
                  
               